       Case 2:21-cv-04249 Document 1 Filed 07/29/21 Page 1 of 6 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
IRENE KOST,

                                            Plaintiffs,
                                                                     COMPLAINT
                          -against-
                                                                     PLAINTIFFS
                                                                     DEMAND TRIAL
NATIONAL GRID USA and                                                BY JURY
NATIONAL GRID USA SERVICE
COMPANY, INC.,
                                             Defendants.
-----------------------------------------------------------------X

Plaintiff, by her attorneys, FLYNN & LAURIELLO, PLLC, complaining of the defendants,

respectfully allege as follows:

                                               THE PARTIES


1. That at all times hereinafter mentioned, plaintiff IRENE KOST was a citizen of the

State of New York.


2. Defendant NATIONAL GRID USA is corporation duly organized and existing under

and by virtue of the laws of the State of Delaware.


3. At all times hereinafter mentioned, defendant NATIONAL GRID USA was a

corporation duly organized and existing under and by virtue of the laws of the State of

Delaware and was doing business in Islip, County of Suffolk, State of New York, within

the jurisdiction of this Court.




                                                                                        1
      Case 2:21-cv-04249 Document 1 Filed 07/29/21 Page 2 of 6 PageID #: 2




4. Defendant NATIONAL GRID USA has its principal place of business in the State of

Massachusetts.


5. Defendant NATIONAL GRID USA SERVICE COMPANY, INC. is corporation duly

organized and existing under and by virtue of the laws of the State of Delaware.


6. At all times hereinafter mentioned, defendant NATIONAL GRID USA SERVICE

COMPANY, INC. was a corporation duly organized and existing under and by virtue of

the laws of the State of Massachusetts and was doing busines in Islip, County of

Suffolk, State of New York, within the jurisdiction of this Court.


7. Defendant NATIONAL GRID USA SERVICE COMPANY, INC. has its principal place

of business in the State of Massachusetts.


8. At all times hereinafter mentioned, defendant NATIONAL GRID USA SERVICE

COMPANY, INC. had its principal place of business in the State of Massachusetts.




                                      JURISDICTION


9. Plaintiff IRENE KOST is a citizen of the State of New York.


10. The defendant NATIONAL GRID USA is a citizen of a state other than New York

State.



                                                                                   2
      Case 2:21-cv-04249 Document 1 Filed 07/29/21 Page 3 of 6 PageID #: 3




11. The amount in controversy in cause of action of plaintiff as and against the

defendant NATIONAL GRID USA exceeds $75,000.00.


12. The Court has jurisdiction of the subject matter of the cause of action of plaintiff as

and against the defendant NATIONAL GRID USA arises pursuant to 28 USC § 1332.


13. The defendant NATIONAL GRID USA SERVICE COMPANY, INC is a citizen of a

state other than New York State


14. The amount in controversy in cause of action of plaintiff as and against the

defendant NATIONAL GRID USA SERVICE COMPANY, INC. exceeds $75,000.00.


15. The Court has jurisdiction of the subject matter of the cause of action of plaintiff as

and against the defendant NATIONAL GRID USA SERVICE COMPANY, INC. arises

pursuant to 28 USC § 1332.

                                        LIABILITY


16. Upon information and belief, that at all times hereinafter mentioned, the defendants

owned, operated, managed and controlled the underground gas pipe(s), positioned

below the public sidewalk level, on the north side of Montauk Highway, NYS Route 27A,

aka Main Street, Islip, County of Suffolk, State of New York, hereinafter “MAIN

STREET”.


17. Upon information and belief, that at all times hereinafter mentioned, defendants

operated, managed, directed and controlled the work and labor involved with the


                                                                                         3
      Case 2:21-cv-04249 Document 1 Filed 07/29/21 Page 4 of 6 PageID #: 4




excavation, erection, demolition, installation, construction, repair, inspection, maintenance,

and alteration, removal and placement of the underground gas pipe(s), positioned below

the public sidewalk level, at “MAIN STREET”.


18. Upon information and belief, that at all times hereinafter mentioned, defendants

operated, managed, directed and controlled the work and labor involved with the erection,

installation, construction, repair, inspection and maintenance of a silt fence adjacent to the

public sidewalk at ground level at “MAIN STREET”.


19. That at all times hereinafter mentioned, plaintiff IRENE KOST was a pedestrian on the

public sidewalk at “MAIN STREET”.


20. That on April 5, 2021, as plaintiff was walking on the public sidewalk, she was

caused to trip, slip, fall and sustain the injuries set forth herein, hereinafter due to

presence of an unsafe condition of defendants’ silt fence, which was then and there

upon the public sidewalk.


21. That the aforesaid was due to the carelessness and negligence of the defendants,

its agents and/or employees, in causing, permitting, and allowing the slit fence to be,

become, and remain improperly, inadequately, and insufficiently constructed, erected,

installed, maintained, inspected, repaired and kept in repair; in causing, permitting and

allowing the use of unsafe work methods, inadequate and unsafe work equipment, tools

and devices; in causing and permitting work to be performed without proper safeguards;

in failing to furnish or erect or caused to be furnished or erected, stakes, posts, cables,


                                                                                           4
      Case 2:21-cv-04249 Document 1 Filed 07/29/21 Page 5 of 6 PageID #: 5




stays, slings, bracing and other devices, in failing to provide a safe place to walk, in

creating and maintaining a public nuisance upon the public sidewalk, in failing to provide

safe work methods; and in otherwise being careless and negligent, and due to no fault

or lack of care on the part of plaintiff IRENE KOST.




                                         DAMAGES


22. That as a result of the foregoing, plaintiff IRENE KOST sustained injuries to her

face, head, right shoulder, right arm, other limbs and body, severe shock to her nervous

system and, has suffered, suffers and will suffer physical pain, mental anguish, and the

loss of the enjoyment of the pursuits and pleasures of life, disruption of the activities of

daily living, and other personal injuries; some of which are and will be permanent in

nature; that plaintiff has received, receives and will receive medical, hospital and health

care treatment and care and has and will incur expenses for medical, hospital, and

health care providers and health care treatment; and from time to time, has been, is and

will be confined to bed and home as a result thereof; all to plaintiff’s damage in a sum to

be determined at jury trial, that will fairly and adequately make the plaintiff whole for said

harms, injuries and losses.


Wherefore, plaintiff demands judgment against the defendants in a sum to be

determined at jury trial, that will fairly and adequately make the plaintiff whole for said

harms, injuries, and losses, together with the costs and disbursements of this action.


                                                                                           5
     Case 2:21-cv-04249 Document 1 Filed 07/29/21 Page 6 of 6 PageID #: 6




Dated: July 29, 2021
New York, New York

                                   FLYNN & LAURIELLO PLLC
                                   Attorneys for Plaintiff



                                   BY
                                   VALERIE J. LAURIELLO
                                   Attorney at Law
                                   Office & P.O. Address
                                   5 Penn Plaza – 23rd Floor
                                   New York, New York 10001
                                   Tel. 212-896-3812
                                   Fax 866-855-3813
                                   VJLauriello@MDFlynnLaw.com




                                                                            6
